.,,./
          'r
        A;-2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                               Page I of I   i
                                            UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF CALIFORNIA

                             United States of America                                JUDGMENT IN A CRIMINAL CASE
                                                                                     (For Offenses Committed On or After November I, 1987)
                                        v.

                              Alfredo Lopez-Resendiz                                 Case Number: 3:19-mj-21402

                                                                                     Kris J. Kraus
                                                                                     Defendant 's Attorn
                                                                                                                    FILED
        REGISTRATION NO. 84228298
        THE DEFENDANT:                                                                                              MAR 2 5 2019
         IZI pleaded guilty to count(s) 1 of Complaint                                                                        _. .
         D was found guilty to count(s)
               after a plea of not guilty.                                                     - - ·- ·---- · · · --·-·-·
               Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

        Title & Section                   Nature of Offense                                                            Count Number(s)
        8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                  1

         D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~-




         D Count(s)                                                                   dismissed on the motion of the United States.

                                                    IMPRISONMENT
               The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
        imprisoned for a term of:

                                       ~IMESERVED                                D                                        days

         IZI Assessment: $10 WAIVED          IZI Fine: WAIVED
         IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
         the defendant's possession at the time of arrest upon their deportation or removal.
         D Court recommends defendant be deported/removed with relative,                            charged in case


             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
        of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
        imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
        United States Attorney of any material change in the defendant's economic circumstances.

                                                                                  Monday, March 25, 2019
                                                                                  Date of Imposition of Sentence


        Received           ~                                                                     /~~
                       DUSM                                                        ONORABLE F. A. GOSSETT III
                                                                                  UNITED STATES MAGISTRATE JUDGE



         Clerk's Office Copy                                                                                                     3: 19-mj-21402

                                                                                                                                                               "'--
